DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jason Mueller on 01/24/2022.

Independent claim 1 within the instant application have been amended as follows: 
A method for downhole operations involving a workstring, the method comprising: 
	(i) providing a downhole pulsing-shock reach extender, the downhole pulsing-shock reach extender comprising: 
	(a) a tubular tool housing adapted to being mounted in the workstring, having, an up-hole end and a downhole end; 
	(b) a top sub adapted to connect the up-hole end of the tool housing to the workstring, and having a central axial opening; 
	(c) a bottom sub adapted to connect the downhole end of the tool housing to the workstring, and having a central axial opening; 

	(e) a changeable center orifice mounted within the top sub, in line with the central axial opening of the fluid motor; 
	(f) at least one changeable bypass orifice mounted within the top sub, in line with the perimeter fluid channel; 
	(g) a foot-valve bottom plate with a central axial opening in fluid communication with the central axial opening of the fluid motor, wherein the foot-valve bottom plate is fixedly mounted inside the bottom sub, wherein the foot-valve bottom plate has a circular up-hole surface with at least one void extending from an outer circumferential edge of the foot-valve bottom plate toward a center of the foot-valve bottom plate and in line with the perimeter fluid channel, 
	(h) a foot-valve top plate rotatingly mounted inside the bottom sub immediately up-hole of the foot-valve bottom plate, wherein the foot-valve top plate is connected to and rotates with the fluid motor, wherein the foot-valve top plate has a central axial opening in fluid communication with the central axial opening of the fluid motor, wherein the central axial openings of the foot-valve bottom plate and the foot valve top plate define a constant fluid flow path from the central axial opening of the fluid motor through the foot-valve plates, and wherein the foot-valve top plate has a shutter member having a downhole surface with a radius as large or larger than a radius of the foot-valve bottom plate, wherein the shutter member is adapted to alternately block and not block from one another through the foot-valve plates; 
	(ii) mounting said downhole pulsing-shock reach extender on the workstring; and 
	(iii) pumping drilling fluid down the coiled-tubing workstring. 

Allowable Subject Matter
Claims 1-9 are allowed.

The following is an examiner’s statement of reasons for allowance: In regards to claim 1, the claim recites a downhole-pulsing shock reach extender to comprise of a foot-valve bottom plate and a foot-valve top plate, where both the valve plates have a central axial opening to allow for constant fluid flow through and a void which is adapted to alternately block and unblock fluid flow (i.e. pulsating) through the foot-valve bottom plate and the foot-valve top plate. Applicant agreed upon amending the claim language to further distinguish that the central axial opening and the void of the respective foot-valve bottom plate and the foot-valve top plate are fluidly isolated from one another through the foot-valve plates. The teachings of Webb et al. (US Publication 2006/0272821 A1; herein “Webb”) is the closest teaching to that of the instant application. Webb introduces similar types of rotating plate valve(s) within a similar type of downhole tool which comprises of voids/openings within the plates for purposes of 
	The prior art of record, either singularly or in combination thereof, does not teach, nor would be obvious to modify the reference to meet this limitation, as such a modification would destroy the operation of the reference. The application’s novelty of the invention is the specific structure, as disclosed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL G PATEL whose telephone number is (469)295-9168. The examiner can normally be reached M-F, 8:30AM-5:00PM, CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571) 270-3436. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL GIRISH PATEL/Examiner, Art Unit 3676                                                                                                                                                                                                        
/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676